Case: 16-13605    Date Filed: 12/28/2016   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-13605
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 5:15-cr-00052-WTH-PRL-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

ALAN KENNETH THOMPSON, JR.,
                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (December 28, 2016)

Before HULL, WILSON and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

      Adeel Bashir, appointed counsel for Alan Kenneth Thompson, Jr., in this

direct criminal appeal, has moved to withdraw from further representation of the
              Case: 16-13605    Date Filed: 12/28/2016   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, Thompson’s pro se motions are DENIED, and Thompson’s

conviction and sentence are AFFIRMED.




                                         2